To constitute probable cause for a criminal prosecution, the prosecutor need not act from public motives. It is sufficient if he has such information and knowledge of such facts as would lead a man of ordinary caution and prudence to entertain an honest belief that the accused was guilty. The instructions requested were correct, and were approved in Eastman v. Keasor, 44 N.H. 518, 520. The instructions given required the jury, in order to return a verdict for the defendant, to find that he instituted the prosecution, not only because he thought the defendant guilty, but that he acted from public motives. For error in the instructions the verdict must be set aside.
Exceptions sustained.
BINGHAM, J., did not sit: the others concurred.